Citation Nr: 0318534	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right femoral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to March 
1990.

This appeal originates from a November 2000 decision that 
denied a rating in excess of 30 percent for service-connected 
right femoral neuropathy.  The appellant submitted a notice 
of disagreement in January 2001, and a statement of the case 
was issued in February 2001.  Also in February 2001, the 
veteran offered testimony during a hearing before RO 
personnel; the transcript of that hearing is of record.
The appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in April 2001.  

In the April 2001 substantive appeal, the veteran raised a 
claim for service connection for neuropathy of the left leg.  
As this matter has not been adjudicated by the RO (and thus, 
is not in appellate status) and is not inextricably 
intertwined with the issue on appeal (see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), it is referred to 
the RO for appropriate action.


REMAND

Initially, the Board notes that, after the issuance of the 
last supplemental statement of the case (SSOC) in August 2001 
and prior to the transfer of the case to the Board in April 
2003, the RO received numerous outpatient VA treatment 
records (dated from January 2001 to April 2002) in addition 
to a VA peripheral nerve examination report dated in April 
2002.  This evidence is pertinent to the claim for increased 
rating now before the Board.  As there is no indication that 
the RO reviewed this evidence prior to transferring the case 
to the Board in September 2002, a remand for RO consideration 
of the claim on appeal in light of such evidence, and 
issuance of an SSOC reflecting such consideration, is 
warranted.  See 38 C.F.R. §§ 19.31 and 19.37 (2002).  


Additionally, the Board notes that within 90 days of the RO's 
September 2002 notification to the veteran that his appeal 
had been certified and was being transferred to the Board, 
additional pertinent evidence including VA examinations 
reports dated in September and October 2002 was received by 
the RO.  The RO transferred these records to the Board in 
November 2002.  The veteran has not waived RO jurisdiction 
(and hence, consideration) of such records.  The Board notes 
that, although 38 C.F.R. § 20.1304, the regulation governing 
evidence received directly by the Board after the RO's 
certification, no longer requires that the veteran waive 
consideration of such evidence (see 67 Fed. Reg. 3099 (Jan. 
23, 2002)), in this case, the RO, not the Board, received the 
evidence directly, and the revised regulation is effective in 
February 2003, after the RO forwarded the evidence to the 
Board.  [Parenthetically, the Board notes that, although 
still valid, the fact that section 20.1304 no longer requires 
the appellant to waive RO jurisdiction of evidence submitted 
directly to the Board within the prescribed time period has 
been called into question by the Federal Circuit's May 2003 
decision in Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003).].   

Under these circumstances, and to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
the matter on appeal must be returned to the RO for 
consideration of the claim in light of all additional 
evidence added to the record since the issuance of the last 
SSOC in August 2001.  

Finally, the Board notes that, further development of this 
claim is warranted.  In this regard, the Board notes in his 
report, the September 2002 VA examiner noted that it was 
extremely difficult to separate what sounded like neuropathic 
symptoms in the right leg from what could be secondary to 
musculoligamentous symptoms due to a gait disturbance.  He 
said he would offer a final opinion after reviewing the 
veteran's claims file, VA chart, and VA neurology examination 
report.  While, in October 2002, that examiner issued an 
addendum noting his review of the veteran's VA chart, he then 
indicated that he would issue a final opinion when he had a 
chance to review the claims and see the prior neurology 
examination report.  No further report from that examiner is 
of record, and the Board's review of the claims file does not 
disclose evidence of any prior neurological examination 
report.  Hence, the RO should undertake appropriate action to 
obtain any outstanding neurological examination report.  
Thereafter, the RO should again forward the claims file to 
the September 2002 VA examiner for final opinion based on his 
review of all pertinent evidence, to specifically include any 
prior neurological examination report and the additional 
evidence added to the claims file since his examination of 
the veteran.   

The identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has been fully complied 
with.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the Act prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all 
appropriate action to obtain any 
outstanding report of neurological 
examination of the veteran conducted 
prior to the September 2002 orthopedic 
examination of the veteran, following the 
procedures prescribed in 38 C.F.R. 
§ 3.159 regarding records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  Thereafter, the RO should forward the 
claims file to the September 2002 VA 
orthopedic examiner for issuance of a 
final report based upon his review of the 
claims file, with particular attention to 
all evidence added to the record since 
the September 2002 examination.  If 
further examination of the veteran is 
needed, the RO should arrange for the 
veteran to undergo such examination.  The 
examiner should set forth the complete 
rationale for all opinion expressed in a 
printed (typewritten) report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for increased rating in light of 
all pertinent evidence (to particularly 
include all evidence added to the record 
since the August 2001 SSOC) and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of the pertinent legal 
authority codifying and/or implementing 
the VCAA, and clear reasons and bases for 
the RO's determinations), and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




